The taxing unit in this case is not a municipal corporation under Section 8, Article VIII of the Constitution, as in State v. City of West Palm Beach, 125 Fla. 626, 170 So. 697, but it is a Road and Bridge District coming under the provisions of the gasoline tax distribution statutes of 1929 and 1931, Chapters 14486 and 15659, Laws of Florida. See opinion on rehearing in State, ex rel. George Bond  Mortgage Co. v. Cone, this day filed.
REHEARING DENIED.
TERRELL, WHITFIELD, BUFORD, CHAPMAN and THOMAS, J.J., concur.
Justice BROWN not participating as authorized by Section 4687 Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court. *Page 423